Citation Nr: 0807176	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-06 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depression, to 
include as secondary to amputation, right foot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision in 
which the RO denied service connection for major depression 
and for hepatitis C.  The veteran filed a notice of 
disagreement (NOD) as to both denials in August 2005, and the 
RO issued a statement of the case (SOC) in February 2006.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2006.  In 
his substantive appeal, the veteran indicated that he was 
only appealing the denial of service connection for major 
depression.  In April 2007, the  RO issued a supplemental SOC 
(SSOC) reflecting   the continued denial of the claim for 
service connection for major depression. 
In July 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  As discussed 
below, during the hearing, the veteran clarified that he is 
also seeking service connection on a secondary basis,; hence,  
the claim on appeal has been recharacterized accordingly.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action this claim is warranted.

During the July 2007 Board hearing, the veteran's 
representative noted that the veteran had been granted 
service connection pursuant to 38 U.S.C.A. § 1151 based on 
amputation of his right foot, and asked the veteran whether 
there is  a connection between his depression and this 
disability (p. 10).  The veteran replied, "I really think it 
relates to service [but] losing the leg has certainly added 
to it" (p. 10).  Thus, during the hearing, the  veteran 
clarified  that his claim for service connection for major 
depression is based primarily on the theory that his 
diagnosed major depression is related to service, but that he 
is also contending that this disability is  aggravated by the 
amputation of his right foot.

Under 38 C.F.R. § 3.310(a) (2007), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  Such 
includes the degree of disability resulting from aggravation 
to a nonservice- connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In March 2007, the veteran was granted 
compensation for the amputation of his right foot, related to 
VA hospital care of his diabetes-related foot infection, 
pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).  
That statute provides for compensation to be awarded when a 
disability is caused by VA hospital care, and also provides 
that such compensation shall be awarded "in the same manner 
as if such additional disability or death were service-
connected."  Moreover, VA's General Counsel has specifically 
held that disability compensation may be paid pursuant to 
38 C.F.R. § 3.310 for disability that is secondary to a 
disability for which compensation is payable under 38 U.S.C. 
§ 1151.  See VAOPGCPREC 8-97 (February 11, 1997).

Here, the veteran has claimed that the disability for which 
he has been granted compensation pursuant to 38 U.S.C.A. 
§ 1151 (amputation of the right foot) has aggravated a 
nonservice-connected disability (depression).  This new 
theory of entitlement is part of the claim for service 
connection for major depression because it pertains to the 
same benefit for the same disability.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006).  See also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all 
issues reasonably raised from a liberal reading of all 
documents in the record).

Based on the above, the possibility that the veteran's 
service-connected amputation, right foot aggravates or has 
aggravated  his depression warrants a remand for a VA 
examination and opinion addressing whether such a 
relationship exists.  Cf. 38 U.S.C.A. § 5103A(d)(2) (West 
2002 & Supp. 2007), 38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination 
warranted where evidence "indicates" that a current 
disability "may" be associated with military service, 
but the record does not contain sufficient medical evidence 
to decide the claim).  The Board notes that a September 2004 
VA examiner indicated that the veteran's diagnosed major 
depression was likely due to his physical disabilities, 
without specifying the particular disabilities to which he 
was referring.  That examination preceded the October 2005 
amputation of the veteran's right foot.  Therefore, as the 
veteran's major depression was diagnosed prior to amputation 
of his right foot, it cannot be said that the former was 
caused by the latter; rather, the only issue is whether the 
major depression is aggravated by the right foot amputation.


Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may well result in 
denial of the claim (as the original claim for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility at which the examination is to 
take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for 
service connection for major depression, to include as 
secondary amputation, right foot.  The RO should explain how 
to establish entitlement to service connection for his major 
depression on a secondary basis (not addressed in prior March 
2004 and June 2004 notice letters).  The RO should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish any evidence in his 
possession and ensure that its letter to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.  The RO's notice letter 
should also include an explanation of how to establish 
entitlement to service connection for major depression on a 
secondary basis.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for major depression, to include as secondary to 
amputation, right foot.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for major 
depression, to include as secondary to 
disability due amputation, right foot.

The RO should explain how to establish 
entitlement to service connection for his 
major depression on a secondary basis .  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
assignment of disability ratings and 
effective dates , as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

The RO's letter should also explain how 
to establish entitlement to service 
connection for major depression on a 
secondary basis.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
examination, by a psychiatrist (M.D.) , 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater  probability) that the veteran's 
major depression is or has been  
aggravated by amputation of his right 
foot.  If aggravation is found, the 
physician should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for major depression, to 
include as secondary to amputation, right 
foot, in light of all pertinent evidence 
and legal authority..

7.  If the  benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).



